ORDER

PER CURIAM.
Plaintiff appeals from the circuit court’s order apportioning costs in a partition suit. We affirm. The circuit court’s order is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).